Citation Nr: 1547810	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-15 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a neck disability.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.C.

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1970, from March 1989 to June 1989, and from May 1999 to April 2000 with additional service in the Air National Guard from November 2003 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009 and April 2012 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.

The issues of entitlement to service connection for a left knee disability and a kidney disability are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision of November 2009, the Board denied the claim of service connection for a neck disability due to lack of a nexus between the current neck disability and service.

2.  The additional evidence since the Board's decision in November 2009 is not redundant or cumulative of evidence previously considered and relates to an unestablished fact necessary to substantiate the claims.

3.  The Veteran's current neck disability is related to service.

CONCLUSIONS OF LAW

1.  The November 2009 Board decision, which denied the Veteran's claim of service connection for a neck disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria to reopen the claim of service connection for a neck disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening a Previously Denied Claim

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2015), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In a decision of November 2009, the Board denied the claim of service connection for a neck disability due to lack of a nexus between the current neck disability and service.  This was subsequent to the Veteran appealing a November 2011 rating decision that denied the claim.  The Board's decision is final by operation of law.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (2015).

The evidence of record at the time of the November 2009 Board decision included service treatment records, VA treatment records, a VA examination report, private treatment records, and the Veteran's statements.

The evidence added to the record since November 2009 includes two medical opinions relating the Veteran's current neck disability to service.   See Dr. McCaslin (June 18, 2010; August 23, 2010).  The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection for a neck disability, namely a nexus between the current disorder and service.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the next section.


II. Service Connection on the Merits

The Veteran seeks service connection for a neck disability.  He reports progressive neck pain since a July 1999 injury in Budapest, Hungary.  See, e.g., Hearing transcript (July 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A May 1999 Pre-deployment Health Assessment shows that the Veteran reported good health and that a contemporaneous interview/examination revealed no problems.

The Veteran asserts that he incurred a neck compression injury while exiting a van in July 1999.  A line of duty report shows that the Veteran incurred neck, back, and knee injuries on July 15, 1999.

An undated document that appears to be a service treatment record shows that the Veteran reported pain for six months after the accident.  He was referred to the Chief of Neurology, Wright-Patterson AFB, who diagnosed mild neck degenerative disc disease, but opined that degenerative disc disease was not incurred in the line of duty because it does not occur due to acute injury.

Post-service treatment records show continued neck problems and neck degenerative joint disease.  See, e.g., VA treatment record (December 27, 2006).  In June 2009, Dr. Vactor, a chiropractor, opined that current x-rays were consistent with a 10 year old neck injury.

In July 2009, a VA medical examiner opined that it is not as likely as not that the Veteran's neck disability is related to his military service.  The rationale was that arthritis is common in people his age and it is difficult to attribute it to a specific event.  The examiner explained that "[i]t is more likely that [the Veteran's] cervical spine symptoms are from the general degenerative joint disease that he has in other areas of his body and that is more due to living and a full life rather than a specific event that happened in the military."

In August 2010, a VA chiropractor opined that it is within a reasonable degree of chiropractic certainty that the Veteran's complaints of progressive neck pain are due to his injury in Budapest, Hungary, which exacerbated a pre-existing, asymptomatic injury.  The rationale was that review of prior evaluations and radiographs revealed that decreased disc space at C2 and C3 is consistent with a 10 year old head compression injury.  He also noted that there is evidence of a previous lower cervical injury in the neighborhood of 20 years old.  See VA treatment records, Dr. McCaslin (June 18, 2010; August 23, 2010).

In July 2015, the Veteran testified that he has had progressive neck pain since the July 1999 injury.

In light of the Veteran's current diagnosis of neck degenerative joint disease and his well-documented in-service neck injury in the line of duty, this case turns on whether there is a nexus between his in-service injury and current disability.  The Board finds that the evidence of record satisfies the nexus requirement.

First, the Veteran is competent to report neck pain since service and the Board finds no reason to question his credibility.

Second, an undated document that appears to have been created in or shortly after the Veteran's active duty shows a diagnosis of neck arthritis (degenerative disc disease).

Third, two VA chiropractors related the Veteran's current neck disability to his in-service injury.  The Board finds that these chiropractors are qualified through education, training, and experience to offer a medical diagnosis and render medical opinions.  Their opinions are afforded significant probative value as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.

Fourth, the VA examiner's unfavorable July 2009 opinion is afforded little probative value because it fails to address evidence that the Veteran's neck disability may be related to service, namely the undated document showing arthritis in or around the Veteran's active duty service and Dr. Vactor's favorable nexus opinion.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).

Accordingly, the Board finds that the probative evidence of record relates the Veteran's current neck disability to service, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Thus, service connection for a neck disability-best characterized as degenerative joint disease of the cervical spine-is warranted.


ORDER

New and material evidence has been received to reopen the claim of service connection for a neck disability; service connection for degenerative joint disease of the cervical spine is granted.


REMAND

The evidence of record suggests that the Veteran's current kidney disability may be related to service or a service-connected disability.  Specifically, the Veteran reports kidney problems, to include kidney stones, since service, when he began taking pain medication for his service-connected back disability.  While medical records confirm kidney problems, the evidence of record is insufficient to decide the claim.  See, e.g., VA treatment record (January 3, 2001); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record also suggests that the Veteran's current left knee disability may be related to service.  Specifically, the Veteran has a history of knee problems dating back to the 1970s.  Prior to his most recent tour of active duty, Dr. Hottenstein prescribed no military duty from February 1998 to June 1998 due to patellar femoral arthritis and surgery.  See Dr. Hottenstein (May 12, 1998).  On July 12, 1999, during his most recent tour of duty, the Veteran was diagnosed with left knee degenerative joint disease.  See Dr. Vasilakis (July 12, 1999).  On July 17, 1999, he injured his left knee.  See Line of Duty Report.  At that time, it was determined that the Veteran's left knee degenerative joint disease existed prior to service.  However, Dr. Murn opined that there is no indication of this since the Veteran had worked his normal heavy lifting job prior to deployment.  See Dr. Murn (April 14, 2000).  A contemporaneous service treatment record shows that the Veteran's prior employer would not rehire him due to his injury.  See Service Treatment Record (August 5, 2000).  While the evidence of suggest that the Veteran's left knee disability was aggravated during service, further development is needed to determine whether any such aggravation was beyond the natural progression of the disease and if so whether it is related to the current left knee disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Upon remand, complete VA treatment records from April 2014 should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from April 2014.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the kidney claim.  The examiner must review the entire claims file.   

The examiner is to diagnose any current kidney disability.

The examiner is to provide an opinion as to when the Veteran's kidney disability had its onset to the extent possible.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability is related to the Veteran's active service, OR is caused by or aggravated by pain medication for a service-connected disability. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of kidney disability prior to aggravation.

The examiner is to provide an opinion as to when the Veteran's kidney disability had its onset to the extent possible.

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the left knee claim.  The examiner must review the entire claims file.   

The examiner is to diagnose any current left knee disability.

The examiner is to provide an opinion as to when the Veteran's left knee disability had its onset to the extent possible.

The examiner is to provide an opinion as to whether there is any evidence that the Veteran's left knee disability was aggravated beyond the natural progression of the disease during service and to what level of medical certainty if so.  The examiner is to address the Veteran's report of progressive left knee problems since service.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after conducting any other development deemed necessary, readjudicate the issues remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


